Illinois Official Reports

                                Appellate Court



                  In re Marriage of Veile, 2015 IL App (5th) 130499



Appellate Court     In re MARRIAGE OF CHERYL A. VEILE, Petitioner-Appellant, and
Caption             ROGER D. VEILE, Respondent-Appellee.




District & No.      Fifth District
                    Docket No. 5-13-0499




Filed               November 10, 2015




Decision Under      Appeal from the Circuit Court of St. Clair County, No. 10-D-852; the
Review              Hon. Randall W. Kelley, Judge, presiding.




Judgment            Affirmed in part; reversed and remanded in part.




Counsel on          Rhonda D. Fiss and Michael A. Aguirre, both of Law Office of
Appeal              Rhonda D. Fiss, P.C., of Belleville, for appellant.

                    Robert E. Wells, Jr., of Pessin, Baird & Wells, of Belleville, for
                    appellee.
     Panel                      PRESIDING JUSTICE CATES delivered the judgment of the court,
                                with opinion.
                                Justice Chapman concurred in the judgment and opinion.
                                Justice Moore* dissented, with opinion.




                                                  OPINION


¶1         Petitioner-appellant, Cheryl A. Veile (Cheryl), appeals from the supplemental judgment
       entered by the circuit court of St. Clair County on the original judgment of dissolution of her
       marriage to respondent-appellee, Roger D. Veile (Roger). We affirm in part and reverse and
       remand in part.
¶2         Cheryl and Roger were married in 1984. During their marriage, Cheryl worked outside the
       home for two years and then began working for Veile Construction Co., Inc., the family
       business owned by Roger’s parents. In 1992, when their daughter was born, Cheryl became a
       full-time homemaker and mother and did not return to the work force until 2008. Now 57, with
       a high school education, Cheryl continues to be employed, and at the time of the order was
       working full time in the housekeeping department at Memorial Hospital, earning
       approximately $740 every two weeks.
¶3         Roger, also 57 years of age, is a civil engineer. He is self-employed by Veile Engineering,
       a closely held corporation. For the majority of the marriage, Roger worked, through Veile
       Engineering, for Veile Construction Co., the family business owned by his parents. In 1990
       and 1991, Roger received, as gifts from his parents, 43 shares of Veile Construction Co. stock.
       These gifts gave Roger a 33.08% share of ownership in the company. As part of its business,
       Veile Construction Co. owned, managed, and operated a mobile home park, Arapaho Village
       Mobile Home Park. Roger managed the mobile home park as part of his duties working for
       Veile Construction Co. In 1993, Veile Construction Co. was renamed Arapaho Village, Inc.
¶4         In June of 2006, the mobile home park was sold for approximately $4 million. The
       proceeds of the sale were transferred to two Fidelity accounts in the name of Arapaho Village,
       Inc. Roger then became the money manager for the funds, and his compensation from Arapaho
       Village, Inc., was reduced to a fraction of his former pay. In 2005, he was paid $48,000 for his
       management services to Arapaho Village. In 2010, Roger laid himself off from Veile
       Engineering and collected unemployment benefits off and on for the next two years. As of
       2011 and 2012, Arapaho Village was paying Roger, through Veile Engineering, only $3,000 to
       $6,000 per year for managing the Fidelity accounts. For the 2011 tax year, Veile Engineering
       received a total of $18,500 in income. Accordingly, based upon his financial statements, the
       average of Roger’s earning for the last three years was $1,359 per month. His adjusted gross
       income for 2011, according to his tax return, was $40,869, after deduction of self-employed

             *
            Justice Spomer was originally assigned to participate in this case. Justice Moore was substituted
       on the panel subsequent to Justice Spomer’s retirement and has read the briefs and listened to the tape
       of oral argument.

                                                      -2-
       health insurance and maintenance. More than half of his income was derived from assets in the
       form of dividends, claimed by Roger to be nonmarital.
¶5          While the earnings for Veile Engineering were minimal for a civil engineering company,
       the parties lived a rather lavish lifestyle funded primarily by corporate distributions Roger
       received based upon his gifted shares in Arapaho Village. Roger and Cheryl had virtually no
       debt, vacationed regularly in Florida, owned a $260,000 home, joined exclusive clubs, had a
       $65,000 boat, owned their vehicles outright, and bought clothing and personal items whenever
       they wanted.
¶6          Throughout the marriage, Roger would withdraw retained earnings in the Arapaho Village
       account and place them in other accounts, including his own Fidelity investment account, as
       well as the parties’ joint account. Over the years, he transferred some $90,000 to the parties’
       joint account to fund the marriage and their lifestyle, plus any monies needed to pay the taxes
       and expenses owed as a result of the distributions. In 1996, Arapaho Village became an
       S corporation. As a result, the taxes owed for Arapaho Village flowed through the company to
       the stockholders. In order to pay the taxes owed for the corporation, Roger received money
       from Arapaho Village, placed it into his joint account with Cheryl, and paid the taxes due.
¶7          From 1998 until 2011, Cheryl was an officer of Arapaho Village and was authorized to
       trade within the company’s Fidelity investment accounts. A few months prior to the
       dissolution, however, Cheryl’s name was removed from the Arapaho Village accounts. Cheryl
       was unaware that she had been removed from the Arapaho Village accounts. At the time of
       trial, Roger’s portion of the Fidelity accounts was worth $768,359. Roger’s personal
       investment account had a value of approximately $472,670.
¶8          As a part of the dissolution, the parties sold their marital home. Cheryl moved in with her
       parents and took care of them in exchange for housing. Roger also moved in with his parents.
       The parties’ daughter, who was still in college, chose not to live with either Cheryl or Roger.
       Roger was paying her college tuition, but Cheryl was paying the majority of her other
       expenses, including medical bills and insurance.
¶9          The judgment of dissolution of the parties’ marriage was entered on June 13, 2012. In the
       supplemental judgment of dissolution, entered on April 9, 2013, the trial court classified the 43
       shares of Veile Construction Co., n/k/a Arapaho Village, Inc., gifted to Roger by his parents, as
       Roger’s nonmarital property. The court further concluded that the investment accounts Roger
       established in his name alone, which were funded by distributions from Arapaho Village, were
       also his nonmarital property. The court then awarded Cheryl 55.19% of the parties’ marital
       assets, including the remaining balance from the sale of the marital residence, leaving Roger
       with 44.81% of the marital assets. The parties’ daughter was awarded several accounts already
       established in her name, as well as the vehicle she was then driving. The court further
       determined, given that neither party was earning a significant income, that Cheryl would
       receive maintenance in the amount of $650 per month until Roger turned 66 or elected to take
       Social Security. The court did not classify the maintenance as rehabilitative, but stated that
       Cheryl was under an obligation to use her own good-faith efforts to maximize her
       self-sufficiency. The court also concluded that each party was responsible for their own
       attorney fees and costs, and further denied Cheryl’s request for sanctions for alleged discovery
       violations.
¶ 10        Cheryl first argues on appeal that Roger’s portion of the retained earnings of Arapaho
       Village, including distributions from the two Fidelity accounts, were attributable to his

                                                   -3-
       personal efforts in managing, building, and eventually selling the mobile home park, and
       should therefore be categorized as marital property. She also contends the court abused its
       discretion in awarding her only $650 a month in maintenance, which could terminate as early
       as Roger reached the age of 62. She further argues that the denial of her motion for sanctions
       constituted an abuse of discretion, as did the court’s denial of her request for postmajority
       educational support for the parties’ daughter.
¶ 11        We turn first to the issue pertaining to Arapaho Village, Inc., and the two Fidelity accounts
       in the name of Arapaho Village, Inc. Cheryl argues that Roger’s portion of the retained
       earnings of Arapaho Village, including distributions from the two Fidelity accounts, were
       attributable to Roger’s personal efforts in managing, building, and selling the mobile home
       park. Cheryl therefore believes these accounts, as well as any retained earnings, should be
       categorized as marital property. We disagree.
¶ 12        We initially note that the trial court’s classification of property as marital or nonmarital
       will not be disturbed on appeal unless contrary to the manifest weight of the evidence. In re
       Marriage of Mouschovias, 359 Ill. App. 3d 348, 356, 831 N.E.2d 1222, 1228 (2005). While
       marital property generally includes “all property acquired by either spouse subsequent to the
       marriage” (750 ILCS 5/503(a) (West 2012)), nonmarital property includes income derived
       from a gift, provided that the income is not attributable to the personal efforts of a spouse (see
       750 ILCS 5/503(a) (West 2012)). Cheryl believes the exception applies in this instance. Cheryl
       also points out that placement of nonmarital property in joint tenancy or some form of
       co-ownership raises the presumption that a gift was made to the marital estate, and this
       presumption of gift transforming the property into marital property may be rebutted only by
       clear and convincing evidence that no gift was intended. See In re Marriage of Benz, 165 Ill.
       App. 3d 273, 280, 518 N.E.2d 1316, 1319 (1988). Because she was designated as co-owner of
       the two Fidelity accounts, and remained as co-owner of the accounts until Roger removed her
       name a few months before the dissolution hearing, Cheryl contends the accounts were gifted to
       the marital estate and transformed into marital property. She also points out in support of her
       position that Roger ran distributions from the Fidelity accounts through their joint checking
       account.
¶ 13        It is true that Roger did transfer distribution monies to the parties’ joint account and
       Cheryl’s name was listed on the Fidelity accounts. Contrary to Cheryl’s arguments, however,
       this does not mean the accounts were transmuted into marital property. The evidence presented
       at the dissolution hearing clearly established that Roger was gifted stock in an existing asset
       which was fully developed at the time of the parties’ marriage. Roger did little during the
       marriage to expand, increase, modify, or improve the mobile home park, which existed prior to
       the marriage. Moreover, Roger, as well as Cheryl, was fully compensated by Veile
       Construction and Arapaho Village for any work they performed. We note that maintenance of
       an asset is not enough to convert that asset into marital property. See In re Marriage of Frazier,
       125 Ill. App. 3d 473, 478, 466 N.E.2d 290, 294 (1984). More importantly, after the mobile
       home park was sold, all of the proceeds were deposited into two Fidelity accounts, which were
       opened in the name of Arapaho Village, Inc. The assets deposited in the Fidelity accounts were
       the corporate assets of Arapaho Village, Inc. The tax identification number for each account
       was the tax identification of Arapaho Village, Inc., not the social security numbers of either
       Roger or Cheryl. The 1099s issued by Fidelity for the accounts were in the name of Arapaho
       Village and were included in Arapaho Village’s corporate tax return. There was absolutely no


                                                   -4-
       evidence in any of the numerous documents submitted that any marital funds were ever
       deposited in the Fidelity accounts. As the trial court recognized, a corporation is a separate
       entity. Officers of a corporation are not permitted to appropriate corporate assets to
       themselves. Roger and Veile Engineering were fully compensated for services provided by
       Roger to Arapaho Village, and the marital estate was reimbursed for any taxes resulting from
       Arapaho Village being an S corporation. While the parties benefitted from the infusion of
       nonmarital cash distributions from Arapaho Village during the marriage, that does not mean
       that such distributions, or Arapaho Village, Inc., or its retained earnings in the Fidelity
       accounts, were transmuted into marital property. See In re Marriage of Joynt, 375 Ill. App. 3d
817, 874 N.E.2d 916 (2007). See also In re Marriage of Steel, 2011 IL App (2d) 080974, 977
N.E.2d 761. The same is true for the monies Roger received as his share of the distributions
       from Arapaho Village, which he placed into his own accounts. Under the circumstances, we
       find no abuse of the court’s discretion in classifying Roger’s portion of the retained earnings
       and distributions from Arapaho Village as nonmarital property.
¶ 14       Cheryl next finds fault with the court’s award of maintenance. We agree with Cheryl that
       the court abused its discretion in awarding her $650 a month with a possible termination date in
       as early as five years. This was a 28-year marriage. Cheryl is 57 years of age and has only
       limited work potential. She was a homemaker for most of the marriage and has only a high
       school education. Roger, on the other hand, is a civil engineer. While he claims to have been
       having difficulty finding employment since the mobile home park was sold, Roger, unlike
       Cheryl, has more than $1.2 million in assets upon which he can rely. Cheryl was awarded some
       $200,000 in marital assets, but she now has to live with her parents and is liquidating assets in
       order to survive. When one spouse is unable to support herself in the manner in which the
       parties lived during marriage, then it is an abuse of discretion to award only rehabilitative
       maintenance. In re Marriage of Keip, 332 Ill. App. 3d 876, 883-84, 773 N.E.2d 1227, 1233
       (2002). While the court did not classify the maintenance awarded as rehabilitative per se,
       Cheryl was to continue under an obligation to use her own efforts to maximize her
       self-sufficiency. The court should have equally admonished Roger of his responsibility to find
       work in light of his education. Moreover, the maintenance award had four possible termination
       options, one of which would have provided Cheryl with only five years of maintenance. We
       find the court’s use of the various life events that would have terminated Cheryl’s maintenance
       to be disturbing, when clearly Cheryl should have been awarded permanent maintenance. We
       are also troubled by the monthly amount awarded by the court. Despite the court’s statement
       that it took into account all of the pertinent factors required under section 504 of the Illinois
       Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/504 (West 2012)), including
       Roger’s nonmarital assets, in fashioning the award, the amount awarded does not appear to
       reflect a realistic consideration of such factors. The reasonable needs of a party seeking
       maintenance are to be measured by the standard of living the parties enjoyed during marriage.
       In re Marriage of Simmons, 87 Ill. App. 3d 651, 659, 409 N.E.2d 321, 327 (1980). Here, the
       parties were used to living a fairly lavish, debt-free lifestyle. We agree with Roger that the
       amount requested by Cheryl, which exceeded both his earned income and adjusted gross
       income, was unrealistic. But clearly, Cheryl was entitled to more than the amount awarded.
       While Cheryl has no claim to Roger’s nonmarital property, the value of the property assigned
       to Roger, as well as the income it generates, is significant. We therefore conclude that because
       of the limitations on Cheryl’s ability to earn and her lack of financial resources, as compared to


                                                   -5-
       Roger, she should have been awarded permanent maintenance in an amount sufficient for her
       to attempt to maintain the lifestyle to which she and Roger were accustomed during their
       marriage. See In re Marriage of Keip, 332 Ill. App. 3d at 883-84, 773 N.E.2d at 1233. We
       therefore must remand this cause for a recalculation of a just award of permanent maintenance.
¶ 15        We likewise remand this cause so that the trial court can award and determine an
       appropriate amount of postmajority support for the parties’ daughter. The court did award the
       daughter her college fund accounts, but did not make any provisions for her expenses once
       these accounts were exhausted. Moreover, while Roger is currently paying the daughter’s
       tuition, there is no guarantee that he will continue to do so. Additionally, there are other costs
       besides tuition and books that should be factored in, such as housing and insurance. We agree
       with Cheryl that the court failed to consider the vast discrepancy in the parties’ incomes and
       assets in denying postmajority educational support. We understand Roger’s position with
       respect to the daughter’s housing choice in refusing to live with either parent, but this does not
       mean that she should be cut off from other support, such as medical insurance. We therefore
       remand this portion, as well, for the court to fashion a postmajority award of educational
       support for the parties’ daughter as defined in section 513 of the Act (750 ILCS 5/513 (West
       2012)).
¶ 16        The final issue on appeal pertains to the denial of Cheryl’s motions for sanctions against
       Roger for discovery abuse. Whether a party violated a discovery rule is an issue of law that is
       reviewed de novo. Dalan/Jupiter, Inc. v. Draper & Kramer, Inc., 372 Ill. App. 3d 362, 369-70,
       865 N.E.2d 442, 450 (2007). The imposition of sanctions for the violation of a discovery rule
       falls within the discretion of the circuit court. Nedzvekas v. Fung, 374 Ill. App. 3d 618, 620-21,
       872 N.E.2d 431, 434 (2007).
¶ 17        Cheryl sent her interrogatories and initial request to produce to Roger in January of 2011.
       According to Cheryl, Roger did not respond timely to her request to produce. Roger’s initial
       response was in March of 2011, followed by supplemental responses in April and May. The
       vast majority of the documents were produced, however, just a few days before the initial trial
       setting. We agree with Cheryl that this type of last-minute dumping is unfair to the litigant.
       Cheryl’s counsel was forced to request a continuance of the trial date. Subsequently, the trial
       date was continued several times because Cheryl’s counsel had difficulty obtaining the
       additional documents she requested and needed additional time to review the documents once
       they were finally produced. Roger’s production of documents was continuously piecemeal, a
       form of gamesmanship that should not be countenanced by the court. Four days before the
       December 2011 setting, Roger produced another 500 pages of documents, which included
       minutes from a special meeting of the Arapaho Village board of directors authorizing Cheryl to
       conduct trades within the Fidelity accounts. It was not until after the final hearing that Cheryl
       finally received documentation that named her as “co-owner” of the Fidelity accounts. Cheryl
       claims that she incurred substantial attorney fees in attempting to obtain documents that would
       explain why her name was included on the Fidelity accounts. We agree. This type of piecemeal
       discovery is contrary to the orderly discovery contemplated by the Illinois Supreme Court
       Rules.
¶ 18        While discovery was not handled well by any of the parties in this instance, Roger never
       disputed, denied, or concealed that Cheryl had authorized access, through December 2011, to
       the Fidelity accounts. What he did dispute is that Cheryl had any individual ownership in the
       corporate accounts of Arapaho Village. Cheryl spent large sums of money trying to prove

                                                   -6-
       some sort of ownership interest in a corporation that was plainly not marital property. Merely
       because her name was listed on corporate documents with the ability to trade did not make her
       part owner of the corporation. She owned no shares, and Roger’s shares were declared to be his
       separate property prior to Cheryl’s notice to produce the originating paperwork for the Fidelity
       accounts. Under the circumstances, the documents Cheryl ultimately received did nothing to
       advance her marital interest claims. The trial court denied Cheryl’s motion for sanctions
       because her search for documents revealed that she had no interest in the Fidelity accounts.
       Nevertheless, we are concerned that Roger’s counsel engaged in the kind of activity whereby
       counsel parceled out papers, instead of giving all of the relevant documents to Cheryl’s counsel
       in a timely manner. This activity is contrary to the language and spirit of our supreme court
       rules that guide discovery. Despite our concerns regarding the handling of these discovery
       matters, the imposition of sanctions for the violation of a discovery rule falls within the
       discretion of the circuit court. Nedzvekas, 374 Ill. App. 3d at 620-21, 872 N.E.2d at 434.
       Therefore, we cannot say the trial court abused its discretion in this instance by denying
       sanctions. Accordingly, we affirm the court’s order which denied any sanctions and made each
       party responsible for their own fees and costs.
¶ 19       For the aforementioned reasons, we affirm the judgment of dissolution of marriage, the
       court’s classification of marital and nonmarital property, as well as the denial of sanctions for
       alleged discovery violations. We reverse and remand, however, the issues pertaining to the
       lack of permanent maintenance and the amount to be awarded to Cheryl, and to the lack of
       postmajority secondary education support for the parties’ daughter.

¶ 20      Affirmed in part; reversed and remanded in part.

¶ 21       JUSTICE MOORE, dissenting.
¶ 22       I respectfully dissent and would affirm the entirety of the trial court’s judgment. Regarding
       the issue of maintenance, I emphasize the standard of review. “A maintenance award is within
       the sound discretion of the trial court and will not be disturbed on appeal unless the trial court
       abused its discretion.” In re Marriage of Schiltz, 358 Ill. App. 3d 1079, 1084, 833 N.E.2d 412,
       415 (2005). “An abuse of discretion occurs where no reasonable [person] would take the view
       adopted by the trial court.” (Emphasis added.) In re Marriage of Carpenter, 286 Ill. App. 3d
969, 973, 677 N.E.2d 463, 467 (1997). Moreover, “[i]t is axiomatic that a reviewing court may
       not reweigh the evidence or substitute its judgment for that of the trier of fact.” (Internal
       quotation marks omitted.) People v. Parcel of Property Commonly Known as 1945 North 31st
       Street, Decatur, Macon County, Illinois, 217 Ill. 2d 481, 509, 841 N.E.2d 928, 945 (2005). “A
       reviewing court may not overturn a judgment merely because the reviewing court might
       disagree with the judgment, or, had the reviewing court been the trier of fact, might have come
       to a different conclusion.” Id. at 510, 841 N.E.2d at 945. “Further, in a nonjury case, the
       judgment of the trial court will be upheld if there is any evidence to support it.” (Emphasis
       added.) Brencick v. Spencer, 188 Ill. App. 3d 217, 219, 544 N.E.2d 91, 93 (1989).
¶ 23       Section 504 of the Act governs maintenance awards. 750 ILCS 5/504 (West 2012).
       Pursuant to this section “the court may grant a temporary or permanent maintenance award ***
       in amounts and for periods of time as the court deems just.” (Emphasis added.) 750 ILCS
       5/504(a) (West 2012). Accordingly, maintenance awards are not mandatory, but discretionary.
       The relevant factors to consider when awarding maintenance are also enumerated in section

                                                   -7-
       504. See id. No one statutory factor is dispositive in a maintenance determination. In re
       Marriage of Harlow, 251 Ill. App. 3d 152, 157, 621 N.E.2d 929, 934 (1993).
¶ 24        In this case, the majority emphasizes that Roger’s nonmarital property, as well as the
       income it generates, “is significant.” Supra ¶ 14. Section 504(a)(1) of the Act provides that,
       when considering a maintenance award, the trial court should consider “the income and
       property of each party, including marital property apportioned and non-marital property
       assigned to the party seeking maintenance.” 750 ILCS 5/504(a)(1) (West 2012). Moreover,
       “[i]n awarding maintenance, the trial court has wide latitude to consider the needs of the parties
       and is not limited to the factors enumerated in section 504.” In re Marriage of Schiltz, 358 Ill.
       App. 3d 1079, 1084, 833 N.E.2d 412, 415 (2005). Here, the trial court did in fact take into
       consideration Roger’s nonmarital property before making its determination regarding
       maintenance, thereby showing a careful exercise of discretion and lending credence to the
       decision.
¶ 25        The majority stresses that the needs of the party seeking maintenance are to be measured by
       the standard of living the parties enjoyed during the marriage, and states that Cheryl “now has
       to live with her parents and is liquidating assets in order to survive.” Supra ¶ 14. However, as
       also noted by the majority, Roger is now also living with his parents, the parties had virtually
       no marital debt, both are 57 years old, both will be eligible for Social Security in five years, and
       Cheryl was awarded more than half of the marital assets, which were quite substantial.
       Moreover, “[b]ecause, in reality, two households are more costly than one, most parties are not
       able to afford the same standard of living they enjoyed when living together.” In re Marriage
       of Keip, 332 Ill. App. 3d 876, 880, 773 N.E.2d 1227, 1230 (2002). The trial court was careful to
       point out in the supplemental judgment that the standard of living established during the
       marriage was the reason it considered Roger’s nonmarital property and the income it generates
       in determining an appropriate maintenance award, despite the fact that Cheryl has no claim to
       the nonmarital property. When considering all of these principles in light of the evidence
       presented, I do not find that no reasonable person would have taken the view adopted by the
       trial court (In re Marriage of Carpenter, 286 Ill. App. 3d at 973, 677 N.E.2d at 467) and I find
       evidence to support the maintenance award (Brencick, 188 Ill. App. 3d at 219, 544 N.E.2d at
       93). Accordingly, the decision regarding maintenance was not an abuse of discretion and I
       would affirm the decision.
¶ 26        Like maintenance, the standard of review of the trial court’s judgment regarding an award
       of educational support for a nonminor child is abuse of discretion. In re Marriage of
       Thurmond, 306 Ill. App. 3d 828, 834, 715 N.E.2d 814, 818 (1999). Section 513 of the Act
       provides that “[t]he court may award sums of money *** for the support of the child *** of the
       parties who [has] attained majority.” (Emphasis added.) 750 ILCS 5/513(a) (West 2012). “This
       section does not mandate that divorced parents must in all cases provide their children with
       funds for post-high-school education.” In re Support of Pearson, 111 Ill. 2d 545, 551, 490
N.E.2d 1274, 1277 (1986). Because the Act “states that the court ‘may’ order a party to provide
       resources for a child’s education, *** this language makes it plain that the legislature intended
       that the matter be addressed to the trial court’s discretion.” Id. In exercising such discretion,
       section 513 provides that funds may be awarded, “as equity may require,” for “educational
       expenses [that] may include *** room, board, dues, tuition, transportation, books, fees,
       registration and application costs, medical expenses including medical insurance, dental
       expenses, and living expenses during the school year.” (Emphases added.) 750 ILCS


                                                    -8-
       5/513(a)(2) (West 2012). If the court determines that such an award is merited, it shall consider
       the following factors: “(1) [t]he financial resources of both parents[;] (2) [t]he standard of
       living the child would have enjoyed had the marriage not been dissolved[;] (3) [t]he financial
       resources of the child[;] [and] (4) [t]he child’s academic performance.” 750 ILCS 5/513(b)
       (West 2012).
¶ 27       In this case, the evidence shows that Roger is willingly paying for Tiffany’s tuition and
       books. Moreover, Roger testified that he provides Tiffany’s health insurance, provides her
       custodial account for educational expenses, and gives cash to her. The trial court awarded
       Tiffany several accounts already established in her name, as well as the vehicle she was
       driving. The majority expresses concern that the trial court did not make provisions for Tiffany
       once the college accounts were exhausted, and that other costs should be factored in such as
       housing and insurance. The record reflects that Tiffany has voluntarily made decisions that
       have resulted in an increase in educational expenses. In particular, she was offered free
       housing with her grandparents, but she turned that down and opted instead to rent an apartment
       and cohabit with her boyfriend. Tiffany did not testify at the trial. It is obvious that Tiffany is
       by no means being left to fend for herself financially while pursuing her college education. In
       light of the facts and in the absence of evidence to the contrary, I do not find that no reasonable
       person would take the view adopted by the trial court (In re Marriage of Carpenter, 286 Ill.
       App. 3d at 973, 677 N.E.2d at 467) and I find evidence to support the decision of the trial court
       (Brencick, 188 Ill. App. 3d at 219, 544 N.E.2d at 93). Accordingly, I do not find that the trial
       court’s awards to Tiffany for her educational support were an abuse of discretion.
¶ 28       For the foregoing reasons, I would affirm the entirety of the circuit court’s judgment.




                                                    -9-